Title: To Thomas Jefferson from Thomas Jefferson Randolph, 25 April 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


My dear grand father
New-York
April 25 1826
I have returned thus far on my way home and can yet report nothing definitively some feeble attempts have been made here and in Boston to raise money by subscription. they have neither succeeded or failed. the extreme pressure of the money market will I think prevent any thing being done at present in that way. altho it will not prevent the sale of tickets. persons do not like to subscribe ten dollar where others have subscribed $500. The prospectus of the lottery will be published in the course of next week and tickets offered every where at once for sale. I am told by every body they will sell rapidly. persons will purchase one, two or three    would not like to subscribe so small a sum. Every is as favorable as I could  expect. I will write from Philidelphia by the 5 or 6 of next month when I hope to report progress.most affectionately yours,Th J Randolph